 



Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated February 21, 2020 (the “Effective
Date”), by and between BOXLIGHT CORPORATION, a Nevada corporation (the
“Corporation”) and TAKESHA BROWN, an individual residing at 1887 Misty Woods
Drive, Duluth, Georgia 30097 (the “Executive”).

 

W I T N E S S E T H:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto intending to be bound hereby, it is
hereinafter agreed as follows:

 

1. Term. The Corporation hereby employs the Executive, and the Executive hereby
accepts employment, for term commencing on Effective Date hereof and, subject to
earlier termination as provided in Section 5 hereof, continuing for the period
commencing on the Effective Date through February 20, 2021 (the “Initial Term”);
which Initial Term may be renewed or extended by mutual agreement of the
Corporation and the Executive (such Initial Term, as the same may be so renewed
or extended, being hereinafter sometimes called the “Term of Employment”). The
Executive shall perform the services specified herein, all upon the terms and
conditions hereinafter stated. This Agreement may be extended only upon the
written consent of the parties hereto.

 

2. Duties and Responsibilities.

 

General. The Executive shall serve as the CFO of the Corporation and report to
the CEO of the Corporation. The Executive’s duties shall will be as normally
associated with the role of CFO and as directed by the CEO.

 

Time. The Executive shall devote her professional and business time, attention
and energy to the Corporation as necessary and appropriate to meet the
requirements directed by the CEO and further the interests of the Corporation.

 

3. Salary and Incentive Compensation.

 

a. Base Salary. During the period commencing on the Effective Date and ending
February 20, 2021, the Corporation shall pay to the CFO a salary (the “Base
Salary”) at an annual rate of One Hundred and Seventy Thousand ($170,000)
Dollars.

 

b. Incentive Compensation. During the Term of Employment, the Executive shall be
eligible to participate in the annual executive incentive compensation plan.

 

4. Awards and Fringe Benefits.

 

a. Benefit Plans. In addition to the other compensation payable to the Executive
hereunder, and except as otherwise set forth herein, the Executive shall be
eligible to participate in all retirement savings plan, 401K or other similar
benefit, medical, disability and other employee benefit plans and programs
generally provided by the Corporation to its senior staff from time to time
hereafter (other than those provided pursuant to separately negotiated
individual employment agreements or arrangements), subject to, and to the extent
the Executive is eligible for the respective terms of such benefit plans and
programs.

 

 

 

 

b. Expenses. During the Term of Employment, the Corporation shall pay or
reimburse the Executive, upon submission of appropriate documentation by her,
for all out-of-pocket expenses for entertainment, travel, meals, hotel
accommodations, subscription services, event fees, office expenses, and the like
incurred by her in the interest of the Business.

 

c. Vacation. The Executive shall be entitled to five (5) weeks annual paid
vacation days and twelve (12) paid holidays per calendar year in accordance with
Corporation policies.

 

d. Insurance. During the Term of Employment, the Executive shall be entitled to
participate in any group insurance plan, including health insurance, term life
insurance, and disability insurance policies (collectively, “Corporation Plans”)
from time to time maintained by the Corporation; provided that such insurance
can be obtained on economically reasonable terms.

 

e. Continuing Education. The Corporation shall pay for continuing education
expenses as selected by the Executive and approved by the CEO, subject to an
annual limit of $5,000. Attendance of such continuing education, not to exceed 5
business days, shall not constitute vacation time.

 

5. Termination; Change of Control.

 

a. Death. If the Executive shall die prior to the expiration of the Term of
Employment, the Corporation shall have no further obligation hereunder, other
than to the Executive or her estate except to pay to the Executive’s estate the
amount of the Executive’s Base Salary accrued to the date of her death. Such
payment shall be made promptly after the date of death to the Executive’s
estate.

 

b. Disability. If prior to the expiration of the Term of Employment, the
Executive shall be prevented, during a continuous period of ninety (90) days
(the “Disability Period”), from performing her duties by reason of “disability,”
the Corporation may terminate this Agreement, in which event the Executive shall
receive: (i) her Base Salary accrued to the date upon which any determination of
disability shall have been made as hereinafter provided, and continuing until
the date on which disability income payments commence under the Company’s long
term disability plan (or the beginning of Social Security disability income, if
sooner), which Base Salary payment may be reduced by the amount of any
disability income payments the Executive may receive in connection with such
occurrence of disability during the Disability Period under any policy or plan
carried or maintained by the Corporation and under which the Executive is a
beneficiary or participant.

 

For purposes of this Agreement, the Executive shall be deemed to have become
disabled when the Corporation, upon the diagnosis of a reputable, licensed
physician of the Corporation’s choice, in consultation with the Executive’s
primary physician, shall have determined that the Executive shall have become
unable to perform her duties under this Agreement; provided that such incapacity
shall have continued uninterrupted for a period of not less than ninety (90)
days.

 

 

 

 

c. Cause. Notwithstanding any other provision of this Agreement, if prior to the
expiration of the Term of Employment, the Corporation shall have the right to
discharge the Executive “for Cause,” as defined below, then this Agreement shall
terminate effective upon such discharge, and upon such termination, neither the
Corporation nor any other member of the Corporation shall have any further
obligation to the Executive or her estate, except that the Corporation will
cause the Corporation to pay to the Executive, within thirty (30) days of such
termination, or in the event of her subsequent death, her estate, an amount
equal to the Executive’s Base Salary, as provided in Section 3 hereof, accrued
to the date of termination. In addition, the Executive shall not, after the date
of termination, be entitled to receive any further Current Benefits, or other
benefits, if any, under any Corporation Plans. In the event of termination of
the Executive’s employment for Cause, neither the Corporation nor any member of
the Corporation shall be obligated to pay, and the Executive shall not be
entitled to receive, any Incentive Compensation.

 

For the purposes hereof, the term “Cause” shall mean and be limited to a
discharge resulting from any one of the following:

 

(i) the Executive’s conviction of a felony or any other crime involving moral
turpitude,

 

(ii) a breach by the Executive of her fiduciary duties to the Corporation as
specified herein, or

 

(iii) the Executive’s failure or refusal to follow the lawful polices or
directives established by the CEO; provided that in the case of clauses (ii) or
(iii) above, the CEO shall have first given written notice thereof to the
Executive on each occasion describing in reasonable detail of the alleged
breach, failure or refusal, and such breach or willful failure or refusal to
follow written lawful policies or directives shall remain uncured for a period
of thirty (30) days following receipt of each such notice.

 

d. Termination Without Cause. Notwithstanding anything to the contrary, express
or implied, contained in this Agreement, the Corporation may terminate the
employment of the Executive at any time without Cause (a “Non-Cause
Termination”); provided that the Corporation shall pay to the Executive
severance pay equal to Twelve (12) months of the Base Salary then in effect (the
“Severance Payment”), payable in equal monthly installments over the
twelve-month period following such Non-Cause Termination.

 

 

 

 

e. Other Reasons for Termination.

 

The Executive may terminate this Agreement prior to the end of the Term of
Employment either (A) upon thirty (30) days written notice with Good Reason
(“Termination with Good Reason”), or (B) for any or no reason by providing three
(3) months’ advance written notice is given by the Executive to the Corporation.

 

As used herein, the term “Termination for Good Reason” shall mean: (a) a
material reduction in the scope of the Executive’s title, authority, duties or
responsibilities in effect as of the Effective Date, which reduction is not
remedied by the Corporation within thirty (30) days after notification to the
Corporation containing a reasonably detailed description of such reduction; (b)
the Corporation’s breach of any material obligation owed to the Executive under
this Agreement, including any Base Salary or; provided that the Executive has
given the Corporation notice thereof describing in reasonable detail the alleged
breach or failure, and the Corporation has failed to cure such breach or failure
within a period of thirty (30) days following receipt of such notice.

 

f. Public Notice.

 

The Corporation and Executive shall mutually agree on any public communications
regarding the cancellation of this Agreement by either party. Neither party
shall defame, disparage or denigrate the other in public statements.

 

6. Certain Covenants of the Executive.

 

a. Confidential Information. The Executive acknowledges that in the course of
his employment with the Corporation she may receive certain information,
knowledge and data concerning the Business of the Corporation and its affiliates
or pertaining to any individual, firm, corporation, partnership, joint venture,
business, organization, entity or other person which the Corporation may do
business with during the Term of Employment, which is not in the public domain,
including but not limited to trade secrets, employee records, names and lists of
suppliers and customers, programs, statistics, processes, techniques, pricing,
marketing, software and designs, or any other matters, and all other
confidential information of the Corporation and its and affiliates acquired in
connection with your employment (hereinafter referred to collectively as
“Confidential Information”), which the Corporation and its affiliates desire to
protect. The Executive understands that such Confidential Information is
confidential, and she agrees not to reveal or disclose or otherwise make
accessible such Confidential Information to anyone outside of the Corporation or
any affiliate and their respective officers, employees, directors, consultants
or agents, so long as the confidential or secret nature of such Confidential
Information shall continue, whether or not he is employed by the Corporation,
except as may be required by law, regulation or court order.

 

b. Return of Information. At such time as the Executive shall cease to be
employed by the Corporation or the Corporation for whatever reason or at any
other time the Corporation may reasonably request, she shall promptly deliver
and surrender to the Corporation all papers, memoranda, notes, records, reports,
sketches, specifications, designs and other documents, writings (and all copies
thereof), and other property produced by her or coming into her possession by or
through her employment hereunder and relating to the Confidential Information
referred to in this Section 6 or otherwise to the Business, and the Executive
agrees that all such materials will at all times remain the property of the
Corporation.

 

 

 

 

c. Non-Competition Agreement. Executive acknowledges that the agreements and
covenants contained in this Section 6(c) are essential to protect the business,
goodwill, trade secrets and confidential information of the Corporation and are
appropriate in scope and the Business is conducted in the United States (the
“Territory”). Executive covenants and agrees that during the period commencing
on the Effective Date and ending on the earlier of the Executive’s termination
of employment for Good Reason or the second (2nd) anniversary following
Executive’s termination of employment by the Company Without Cause or by the
Executive without Good Reason (the “Restricted Period”), Executive shall not,
directly or indirectly, (i) engage in any related business activity in the
Territory that competes with the Business; (ii) render any services to any
person for use in competing with the Corporation in connection with the Business
in the Territory; or (iii) have an interest in any person engaged in any
business that competes with the Corporation in connection with the Business in
the Territory, directly or indirectly, in any capacity, including as a partner,
member, officer, director, manger, principal, agent, trustee or consultant or
any other relationship or capacity; provided, however, that each Restricted
Party may own, directly or indirectly, solely as an investment, securities of
any Person which are publicly traded if such Restricted Party (A) is not a
controlling person of, or a member of a group which controls, such person and
(B) does not, directly or indirectly, own 5% or more of any class of securities
of such Person; or (iv) interfere with business relationships (whether formed
heretofore or hereafter) between Buyer or any of its Affiliates and customers,
suppliers or prospects of the Business.

 

d. Agreement Not to Solicit. For so long as the Executive shall be employed with
the Corporation and for a period of two (2) years following the termination of
this Agreement for any reason, the Executive agrees that she will not, either
directly or indirectly, through any person, firm, association, corporation,
partnership, agency or other business entity or person with which he is now or
may hereafter become associated, (i) cause or induce any present or future
employee of the Corporation to leave the employ of the Corporation or any
affiliate to accept employment with the Executive or with such person, firm,
association or corporation, agency or other business entity or (ii) solicit any
person or entity which is a customer of the Corporation for the purpose of
directly or indirectly furnishing services competitive with the Corporation.

 

e. Scope. It is expressly agreed that if any restrictions set forth in this
Section 6 are found by any court having jurisdiction to be unreasonable because
they are too broad in any respect, then and in each such case, the remaining
restrictions herein contained shall, nevertheless, remain effective, and this
Agreement, or any portion thereof, shall be considered to be amended so as to be
considered reasonable and enforceable by such court, and the court shall
specifically have the right to restrict the business or geographical scope of
such restrictions to any portion of the business or geographic areas described
above to the extent the court deems such restriction to be necessary to cause
the covenants to be enforceable, and in such event, the covenants shall be
enforced to the extent so permitted.

 

f. Specific Performance. The Executive acknowledges that a remedy at law for any
breach or attempted breach of Section 6 of this Agreement may be inadequate,
agrees that the Corporation shall be entitled to seek specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach, and further agrees to waive any requirement for the securing or posting
of any bond in connection with the obtaining of any such injunctive or any other
equitable relief.

 

 

 

 

7. Indemnification. Throughout the Term of Employment, the Corporation hereby
agrees to maintain officers and directors’ liability insurance with one or more
recognized insurance carriers in an amount of not less than Five Million
($5,000,000) and to cover the Executive under all of such policies and to
provide indemnity to the Executive, in her capacity described in this Agreement,
to the fullest extent provided under Georgia Law as provided herein. In
addition, throughout the Term of Employment, the Corporation hereby agrees to
agree to indemnify, defend and hold harmless the Executive to the fullest extent
permitted under Georgia law, from and against any and all claims, liabilities,
costs, expenses, including without limitation the payment by the Corporation of
all legal fees, court costs and filing fees, as incurred by the Executive
(collectively, “Claims”), based upon, arising out of or otherwise in respect of
(i) any act of omission or commission by the Corporation or its board of
directors, (ii) the failure of the Corporation to perform or observe fully any
covenant, agreement or provision to be performed or observed by the Corporation
to any third party, or (iii) any third-party Claim arising out of or in
connection with the operation of the Business of the Corporation.

 

8. Severability. In case of any term, phrase, clause, Section, section,
restriction, covenant, or agreement contained in this Agreement shall be held to
be invalid or unenforceable, the same shall be deemed, and it is hereby agreed
that the same are meant to be several, and shall not defeat or impair the
remaining provisions hereof.

 

9. Waiver. The waiver by the Corporation of a breach of any provision of this
Agreement by the Executive shall not operate or be construed as a waiver of any
subsequent or continuing breach of this Agreement by the Executive.

 

10. Assignment; Binding Affect. This Agreement may not be assigned under any
circumstances by either party. Neither the Executive nor her estate shall have
any right to commute, encumber or dispose any rights to receive payments
hereunder, it being agreed that such payment and the right thereto are
nonassignable and nontransferable. Subject to the provisions of this Section 9
this Agreement shall be binding upon and inure to the benefit of the parties
hereto, the Executive’s heirs and personal representatives, and the successors
and assigns of the Corporation.

 

11. Amendments. This Agreement may not be changed, amended, terminated or
superseded orally, but only by an agreement in writing, nor may any of the
provisions hereof be waived orally, but only by an instrument in writing, in any
such case signed by the party against whom enforcement of any change, amendment,
termination, waiver, modification, extension or discharge is sought.

 

12. Entire Agreement; Amendment; Governing Law. This Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the matters covered hereby. Only an instrument in writing executed by the
parties hereto may amend this Agreement.

 

 

 

 

13. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia. All actions and
proceedings arising out of or relating to this Agreement shall be brought by the
parties and heard and determined only in a Federal or state court located in the
City of Atlanta and State of Georgia and the parties hereto consent to
jurisdiction before and waive any objections to the venue of such Federal and
New York courts. The parties hereto agree to accept service of process in
connection with any such action or proceeding in any manner permitted for a
notice hereunder.

 

14. Attorneys’ Fees. Except as otherwise provided in Section 7 above, in the
event that any suit or other legal proceeding is brought for the enforcement of
any of the provisions of this Agreement, the parties hereto agree that the
prevailing party or parties shall be entitled to recover from the other party or
parties upon final judgment on the merits reasonable attorneys’ fees, including
attorneys’ fees for any appeal and costs incurred in bringing such suit or
proceeding.

 

15. Headings. All descriptive headings of the several Sections or Sections of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
same instrument. Facsimile and pdf signatures hereto shall have the same
validity as original signatures hereto.

 

17. Representations and Warranties. (a) Executive represents and warrants to
Corporation that (i) Executive is under no contractual or other restriction or
obligation which is inconsistent with his execution of this Agreement or
performance of her duties hereunder, (ii) Executive has no physical or mental
disability that would hinder her performance of her duties under this Agreement,
and (iii) she has had the opportunity to consult with an attorney of his
choosing in connection with the negotiation of this Agreement.

 

18. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be sent by certified mail, by personal delivery or
by overnight courier to the Executive at her residence (as set forth in
Corporation’s corporate records) or to the Corporation at its principal office
and shall be effective upon receipt, if by personal delivery, three (3) business
days after mailing, if sent by certified mail or one (1) business day after
deposit with an overnight courier.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date and year first above written.

 

  BOXLIGHT CORPORATION       By: /s/ Harold Bevis   Name: Harold Bevis   Title:
CEO       EXECUTIVE:       By: /s/ Takesha Brown   Name: Takesha Brown   Title:
CFO

 

 

